Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 remain in the instant application, all of which are ready for reconsideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Seok Jun Han & Babak Tehranchi (Reg. No. 55937) on 5/3/22
 IN THE CLAIMS
This listing of the claims will replace all prior versions, and listing, of claims in the application or previous response to office action:
1.	(Currently Amended) A memory system comprising:
a memory device configured to include memory cells for storing data that are divided into a plurality of memory blocks, each memory block including memory cells; and
a memory controller configured to control the memory device, and to perform a recovery operation after occurrence of sudden power off (SPO), 
wherein, in performing the recovery operation, upon a determination that the memory device is in a first state in which a garbage collection was in progress when the SPO occurs, the memory controller deletes, from the memory device, journaling information including logging information about changes not yet committed and associated with data stored in a target open memory block, among one or more open memory blocks including one or more of the plurality of memory blocks at the time of the recovery operation, and after determining that the memory device is in a second state different from the first state when the SPO occurs, the memory controller migrates, to a migration memory block of the memory device, data for which corresponding journaling information is not written to the memory device among data stored in the one or more open memory blocks at the time of the recovery operation.

2.	(Currently Amended) The memory system of claim 1, wherein upon a determination that a garbage collection is in progress when the SPO occurs, the memory controller is configured to determine, after the garbage collection is executed, that the memory device is in the [[a]] first state when the SPO occurs.

3.	(Original) The memory system of claim 2, wherein the target open memory block is an open memory block that stores data that is targeted to be migrated during the garbage collection.

4.	(Original) The memory system of claim 3, wherein the number of the open memory blocks is one.

5-6.	(Canceled).

7.	(Original) The memory system of claim 1, wherein the journaling information includes  i) a logical address, ii) a source physical address, or iii) a target physical address for data corresponding to the journaling information.

8.	(Previously Presented) The memory system of claim 7, wherein the memory controller stores the journaling information in a meta information slice configured to store meta data corresponding to user data that is stored in the memory device.

9.	(Currently Amended) A memory controller for a memory device including a plurality of memory blocks, comprising: 
a memory interface in communication with the plurality of memory blocks of the memory device; and 
a control circuit in communication with the memory interface to control the memory device and configured to perform a recovery operation from a sudden power off (SPO), wherein, in the recovery operation, upon a determination that the memory device is in a first state in which a garbage collection was in progress when the SPO occurs, the control circuit deletes, from the memory device, journaling information including logging information about changes not yet committed and associated with data stored in a target open memory block, among one or more open memory blocks including one or more of the plurality of memory blocks at the time of the recovery operation, and after determining that the memory device is in a second state different from the first state when the SPO occurs, the control circuit migrates, to a migration memory block of the memory device, data for which corresponding journaling information is not written to the memory device among data stored in the one or more open memory blocks at the time of the recovery operation.

10.	(Currently Amended) The memory controller of claim 9, wherein, upon a determination that a garbage collection is in progress when the SPO occurs, the control circuit determines that the memory device is in the [[a]] first state when the SPO occurs


11.	(Original) The memory controller of claim 10, wherein the target open memory block is an open memory block that stores data that is targeted to be migrated during the garbage collection.

12.	(Original) The memory controller of claim 11, wherein the number of the open memory blocks is one.

13-14.	(Canceled).

15.	(Original) The memory controller of claim 9, wherein the journaling information includes: i) a logical address, ii) a source physical address, or iii) a target physical address for data corresponding to the journaling information.

16.	(Previously Presented) The memory controller of claim 15, wherein the control circuit stores the journaling information in a meta information slice configured to store meta data corresponding to user data that is stored in the memory device.

17.	(Currently Amended) A method of operating a memory controller for controlling a memory device including a plurality of memory blocks, the method comprising: 
starting a recovery operation to recover from a sudden power off (SPO);
identifying whether the memory device is in a first state in which a garbage collection was in progress when the SPO occurs; and
deleting, upon a determination that a garbage collection was in progress when the SPO occurs, from the memory device, journaling information including logging information about changes not yet committed and associated with data stored in a target open memory block, among one or more open memory blocks including one or more of the plurality of memory blocks at the time of the recovery operation, and, after determining that the memory device is in a second state different from the first state when the SPO occurs, migrating, to a migration memory block of the memory device, data for which corresponding journaling information is not written to the memory device among data stored in the one or more open memory blocks at the time of the recovery operation.

18.	(Currently Amended) The method of claim 17, wherein, upon a determination that a garbage collection was in progress when the SPO occurs, it is determined that the memory device is in the [[a]] first state when the SPO occurs.

19.	(Canceled).

Allowable Subject Matter
Claims 1-4, 7-12, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, 17 are directed to one or more system and method for minimizing data loss using recovery operations in sudden power loss events. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: identifying whether the memory device is in a first state in which a garbage collection was in progress when the SPO occurs; and deleting, upon a determination that a garbage collection was in progress when the SPO occurs, from the memory device, journaling information including logging information about changes not yet committed and associated with data stored in a target open memory block, among one or more open memory blocks including one or more of the plurality of memory blocks at the time of the recovery operation, and, after determining that the memory device is in a second state different from the first state when the SPO occurs, migrating, to a migration memory block of the memory device, data for which corresponding journaling information is not written to the memory device among data stored in the one or more open memory blocks at the time of the recovery operation
	The most relevant prior art found is understood to include: Lee (US PGPUB #20180101454), Goss (US PGPUB # 20140115232) and Ke (US PGPUB # 20180307496).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133